DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments and remarks filed on 02/07/2022.
Claim 1-20 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	The term “permanently parked” in claims 1, 8, and 15 is a relative term which renders the claim indefinite. The term “permanently parked” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant states in paragraph [0025] of the specification that a permanently stopped car could include a vehicle that has been turned off, but this is given only as an example and no definition of permanently parked is offered otherwise. This example alone is not enough to define “permanently parked” because cars are rarely completely turned off, with key fobs and alarms, generally, operational all the time. 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
8.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 5, 7, 8, 12, 14, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhao (US 20190367021 A1).
Regarding claim 1, Zhao discloses,
A computer-implemented method of navigating an autonomous vehicle, comprising:
classifying, at a processor (a processor 120, Fig. 1), a remote stationary vehicle into an object hypothesis (The real-world objects are detected… The world model module maintains… a state for each hypothesis… associated with a real-world object [0048]… Examiner notes that the real-world object may include a parked car 304 [0096]), the object hypothesis including a probability that the remote stationary vehicle is in a permanently parked state (To summarize, as the intentions of other road users are not known to an AV, the AV predicts and tracks multiple possible intentions (i.e., hypotheses) for what the road users might do so that the AV (e.g., a trajectory planner of the AV) can plan a smooth trajectory based on the predicted intentions of the road users. Given observations from sensor data, the world model module, according to implementations of this disclosure, tracks and estimates the states of observed objects (i.e., real-world objects) and predicts the future states of the real-world objects with multiple hypotheses in a probabilistic manner. That is, the world model module can provide for improved tracking of objects in the real world. The world model module predicts multiple hypotheses for possible trajectories of real-world objects. That is, for example, the world model module can predict where an object may be going, whether the object is stopping, whether the object is parking, or the like, as further described below. [0052] Examiner interprets that predicting future states of real world objects in a probabilistic manner as associating a probability with each object and it’s hypothesis. Also, examiner notes that the reference predicts whether a vehicle is stopping or parking, which means it ascribes probability to the vehicle parking permanently rather than stop temporarily);
determining, at the processor (a processor 120, Fig. 1), an actionable behavior of the autonomous vehicle based on the probability for the object hypothesis, the actionable behavior including a trajectory for the autonomous vehicle with respect to the remote stationary vehicle (The trajectory planner 408 can receive… the predicted trajectories and likelihoods of the external objects… The trajectory planner 408 can use at least some of the received information to determine a detailed-planned trajectory for the autonomous vehicle. [0110]); and
navigating, at the processor (a processor 120, Fig. 1), the autonomous vehicle along the trajectory with respect to the remote stationary vehicle via the actionable behavior (The AV 302 (i.e., the trajectory planner of the AV 302) can plan a path (i.e., a trajectory), as further described below, that navigates the AV 302 around the parked car 304, as shown by a trajectory 306. [0096]).
Regarding claim 5, Zhao discloses,
The method of claim 1, further comprising 
classifying the remote stationary vehicle (the parked car 304 [0096]) using kinematic data and perception data related to the remote stationary vehicle (continuous object state information can include estimates relating to more, fewer, or other continuous states as… a kinematic (e.g., pose, position, orientation), a geometric (e.g., length, width, and/or height of a bounding box of the object), or an appearance state. [0288] Examiner interprets a geometric or appearance state as perception data).
Regarding claim 7, Zhao discloses,
The method of claim 1, 
wherein the object hypothesis includes a spatial hypothesis (for each hypothesis, the process 2000 estimates the state of the associated real-world object [0276]) based on a current state of the remote stationary vehicle (the parked car 304 [0096]) and a predicted hypothesis based on a predicted future motion (for each hypothesis, the process 2000… predicts future object states. [0276]) for the remote stationary vehicle (the parked car 304 [0096]).
Regarding claim 8, Zhao discloses
A system for navigating an autonomous vehicle, comprising: 
one or more sensors for obtaining data with respect to a remote stationary vehicle (The vehicle may include one or more sensors… sensor data may include information corresponding to one or more external objects [0039] Examiner interprets objects to include vehicles such as the parked car 304 [0096]); and 
a processor (a processor 120, Fig. 1) configured to: 
classify the remote stationary vehicle into an object hypothesis based on the data (The real-world objects are detected… The world model module maintains… a state for each hypothesis… associated with a real-world object [0048]… Examiner notes that the real-world object may include a parked car 304 [0096]) the object hypothesis including a probability that the remote stationary vehicle is in a permanently parked state (To summarize, as the intentions of other road users are not known to an AV, the AV predicts and tracks multiple possible intentions (i.e., hypotheses) for what the road users might do so that the AV (e.g., a trajectory planner of the AV) can plan a smooth trajectory based on the predicted intentions of the road users. Given observations from sensor data, the world model module, according to implementations of this disclosure, tracks and estimates the states of observed objects (i.e., real-world objects) and predicts the future states of the real-world objects with multiple hypotheses in a probabilistic manner. That is, the world model module can provide for improved tracking of objects in the real world. The world model module predicts multiple hypotheses for possible trajectories of real-world objects. That is, for example, the world model module can predict where an object may be going, whether the object is stopping, whether the object is parking, or the like, as further described below. [0052] Examiner interprets that predicting future states of real world objects in a probabilistic manner as associating a probability with each object and it’s hypothesis. Also, examiner notes that the reference predicts whether a vehicle is stopping or parking, which means it ascribes probability to the vehicle parking permanently rather than stop temporarily);
determine an actionable behavior of the autonomous vehicle based on the probability for the object hypothesis the actionable behavior including a trajectory for the autonomous vehicle with respect to the remote stationary vehicle (The trajectory planner 408 can receive… the predicted trajectories and likelihoods of the external objects… The trajectory planner 408 can use at least some of the received information to determine a detailed-planned trajectory for the autonomous vehicle. [0110]); and  17
navigate the autonomous vehicle along the trajectory with respect to the remote vehicle via the actionable behavior (The AV 302 (i.e., the trajectory planner of the AV 302) can plan a path (i.e., a trajectory), as further described below, that navigates the AV 302 around the parked car 304, as shown by a trajectory 306. [0096]).
Regarding claim 12, Zhao discloses,
The system of claim 8, 
wherein the processor (a processor 120, Fig. 1) is further configured to classify the remote stationary object using kinematic data and perception data related to the remote stationary vehicle (continuous object state information can include estimates relating to more, fewer, or other continuous states as… a kinematic (e.g., pose, position, orientation), a geometric (e.g., length, width, and/or height of a bounding box of the object), or an appearance state. [0288] Zhao Examiner interprets a geometric or appearance state as perception data. That data can be in reference to the parked car 304 [0096]).
Regarding claim 14, Zhao discloses,
The system of claim 1, 
wherein the processor (a processor 120, Fig. 1) is further configured to form the object hypothesis from at least one spatial hypothesis (for each hypothesis, the process 2000 estimates the state of the associated real-world object [0276]) based on a current state of the remote stationary vehicle (the parked car 304 [0096]) and a predicted hypothesis based on a predicted future motion (for each hypothesis, the process 2000… predicts future object states. [0276]) for the remote stationary vehicle (the parked car 304 [0096]).
Regarding claim 15, Zhao discloses,
An autonomous vehicle (for an autonomous vehicle (AV) [0046]), comprising: 
one or more sensors for obtaining data with respect to a remote stationary vehicle (The vehicle may include one or more sensors… sensor data may include information corresponding to one or more external objects [0039] Examiner interprets objects to include vehicles); and 
a processor (a processor 120, Fig. 1) configured to: 
classify the remote stationary vehicle into an object hypothesis based on the data (The real-world objects are detected… The world model module maintains… a state for each hypothesis… associated with a real-world object [0048]… Examiner notes that the real-world object may include a parked car 304 [0096]) the object hypothesis including a probability that the remote stationary vehicle is in a permanently parked state (To summarize, as the intentions of other road users are not known to an AV, the AV predicts and tracks multiple possible intentions (i.e., hypotheses) for what the road users might do so that the AV (e.g., a trajectory planner of the AV) can plan a smooth trajectory based on the predicted intentions of the road users. Given observations from sensor data, the world model module, according to implementations of this disclosure, tracks and estimates the states of observed objects (i.e., real-world objects) and predicts the future states of the real-world objects with multiple hypotheses in a probabilistic manner. That is, the world model module can provide for improved tracking of objects in the real world. The world model module predicts multiple hypotheses for possible trajectories of real-world objects. That is, for example, the world model module can predict where an object may be going, whether the object is stopping, whether the object is parking, or the like, as further described below. [0052] Examiner interprets that predicting future states of real world objects in a probabilistic manner as associating a probability with each object and it’s hypothesis. Also, examiner notes that the reference predicts whether a vehicle is stopping or parking, which means it ascribes probability to the vehicle parking permanently rather than stop temporarily);
determine an actionable behavior of the autonomous vehicle based on a probability for the object hypothesis, the actionable behavior including a trajectory for the autonomous vehicle with respect to the remote stationary vehicle (The trajectory planner 408 can receive… the predicted trajectories and likelihoods of the external objects… The trajectory planner 408 can use at least some of the received information to determine a detailed-planned trajectory for the autonomous vehicle. [0110]); and 
navigate the autonomous vehicle along the trajectory with respect to the remote stationary vehicle via the actionable behavior (The AV 302 (i.e., the trajectory planner of the AV 302) can plan a path (i.e., a trajectory), as further described below, that navigates the AV 302 around the parked car 304, as shown by a trajectory 306. [0096]).
Regarding claim 19, Zhao discloses,
The autonomous vehicle of claim 15, 
wherein the processor (a processor 120, Fig. 1) is further configured to classify the remote stationary vehicle using kinematic data and perception data related to the remote stationary vehicle (continuous object state information can include estimates relating to more, fewer, or other continuous states as… a kinematic (e.g., pose, position, orientation), a geometric (e.g., length, width, and/or height of a bounding box of the object), or an appearance state. [0288] Zhao Examiner interprets a geometric or appearance state as perception data. That data can be in reference to the parked car 304 [0096]).
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20190367021 A1) in view of the Wikipedia article “Von Neumann–Morgenstern utility theorem” (hereafter “Wikipedia”) and Xu (US 10074279 B1).
Regarding claim 2, Zhao discloses,
The method of claim 1, further comprising: 
calculating the probability for the object hypothesis (A likelihood is associated with each hypothesis. [0047]) of the remote stationary vehicle (the parked car 304 [0096]); 
assigning a proposed behavior to the autonomous vehicle for the object hypothesis (the AV 1912 can associate a first hypothesis (e.g., “stop” corresponding to the path 1918) and a second hypothesis (e.g., “go around on the left” corresponding to the path 1920) [0267]); 
Zhao does not teach calculating a Von Neumann – Morgenstern (VNM) cost value for the proposed behavior. However, Wikipedia teaches that,
calculating a Von Neumann – Morgenstern (VNM) cost value helps weigh expected benefits against the likelihood of outcomes (the von Neumann–Morgenstern (VNM) utility theorem shows that, under certain axioms of rational behavior, a decision-maker faced with risky (probabilistic) outcomes of different choices will behave as if he or she is maximizing the expected value of some function defined over the potential outcomes…[page 1, lines 1-5])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing a Von Neumann-Morgenstern utility theorem as taught by Wikipedia. One of ordinary skill in the art would have been motivated to make this modification in order to provide modest conditions that can be used to evaluate the validity of expected hypotheses.
Zhao also does not teach determining a set cost to the autonomous vehicle for the proposed behavior based on the cost value and the probability of the object hypothesis; and determining the actionable behavior based on the set cost. However, Xu teaches a method of navigating an autonomous vehicle comprising:
calculating a…cost value for the autonomous vehicle for the proposed behavior (the associated cost for different sets of motions associated with the different trajectories (such as, for example, traveling in the current lane, changing lanes to the left, changing lanes to the right, changing lanes to the left, etc.) may include a value corresponding to the cost-to-goal: Col 4 Lines 39-44); 
determining a set cost to the autonomous vehicle for the proposed behavior based on the cost value and the probability of the object hypothesis (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35); and 
determining the actionable behavior based on the set cost (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing cost for motion sets, the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to account for the implications and inferences about the environment outside of the directly perceived information/ direct sensor data.
Regarding claim 9, Zhao discloses,
The system of claim 8, wherein the processor (a processor 120, Fig. 1) is further configured to: 
calculate the probability for the object hypothesis (A likelihood is associated with each hypothesis. [0047]) of the remote stationary vehicle (the parked car 304 [0096]); 
assign a proposed behavior to the autonomous vehicle for the object hypothesis (the AV 1912 can associate a first hypothesis (e.g., “stop” corresponding to the path 1918) and a second hypothesis (e.g., “go around on the left” corresponding to the path 1920) [0267]); 
Zhao also does not disclose calculating a Von Neumann – Morgenstern (VNM) cost value. However, Wikipedia teaches,
calculating a Von Neumann – Morgenstern (VNM) cost value helps weigh expected benefits against the likelihood of outcomes (the von Neumann–Morgenstern (VNM) utility theorem shows that, under certain axioms of rational behavior, a decision-maker faced with risky (probabilistic) outcomes of different choices will behave as if he or she is maximizing the expected value of some function defined over the potential outcomes…).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing a Von Neumann-Morgenstern utility theorem taught by Wikipedia. One of ordinary skill in the art would have been motivated to make this modification in order to provide modest conditions that can be used to evaluate the validity of expected hypotheses.
Zhao also does not disclose determining a set cost to the autonomous vehicle for the proposed behavior based on the cost value and the probability of the object hypothesis; and determining the actionable behavior based on the set cost. However, Xu teaches,
calculate a…cost value for the autonomous vehicle for the proposed behavior (the associated cost for different sets of motions associated with the different trajectories (such as, for example, traveling in the current lane, changing lanes to the left, changing lanes to the right, changing lanes to the left, etc.) may include a value corresponding to the cost-to-goal: Col 4 Lines 39-44); 
determine a set cost to the autonomous vehicle for the proposed behavior based on the cost value and the probability of the object hypothesis (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35); and 
determine the actionable behavior based on the set cost (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing cost for motion sets, the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to account for the implications and inferences about the environment outside of the directly perceived information/ direct sensor data.
Regarding claim 16, Zhao discloses,
The autonomous vehicle of claim 15, wherein the processor is further configured to: 
calculate the probability for the object hypothesis (A likelihood is associated with each hypothesis. [0047]) of the remote stationary vehicle (the parked car 304 [0096]);  19
assign a proposed behavior to the autonomous vehicle for the object hypothesis (the AV 1912 can associate a first hypothesis (e.g., “stop” corresponding to the path 1918) and a second hypothesis (e.g., “go around on the left” corresponding to the path 1920) [0267]); 
Zhao does not teach calculating a Von Neumann – Morgenstern (VNM) cost value. However, Wikipedia teaches that,
calculating a Von Neumann – Morgenstern (VNM) cost value helps weigh expected benefits against the likelihood of outcomes (the von Neumann–Morgenstern (VNM) utility theorem shows that, under certain axioms of rational behavior, a decision-maker faced with risky (probabilistic) outcomes of different choices will behave as if he or she is maximizing the expected value of some function defined over the potential outcomes…)…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing a Von Neumann-Morgenstern utility theorem taught by Wikipedia. One of ordinary skill in the art would have been motivated to make this modification in order to provide modest conditions that can be used to evaluate the validity of expected hypotheses.
Zhao also does not teach determining a set cost to the autonomous vehicle for the proposed behavior based on the cost value and the probability of the object hypothesis; and determining the actionable behavior based on the set cost. However, Xu teaches,
calculate a…cost value for the autonomous vehicle for the proposed behavior (the associated cost for different sets of motions associated with the different trajectories (such as, for example, traveling in the current lane, changing lanes to the left, changing lanes to the right, changing lanes to the left, etc.) may include a value corresponding to the cost-to-goal: Col 4 Lines 39-44); 
determine a set cost to the autonomous vehicle for the proposed behavior based on the cost value and the probability of the object hypothesis (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35); and 
determine the actionable behavior based on the set cost (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing cost for motion sets, the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to account for the implications and inferences about the environment outside of the directly perceived information/ direct sensor data.
14.	Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20190367021 A1) in view of Xu (US 10074279 B1).
Regarding claim 3, Zhao teaches
The method of claim 1, wherein the remote stationary vehicle (the parked car 304 [0096]) is classified into a plurality of object hypotheses (one or more hypothesis regarding the possible intentions of the real-world object [0047]), the method further comprising: 
determining a set cost for each of the plurality of object hypotheses (the likelihood of a hypothesis can be used as the weight of the particle that represents the hypothesis [0278] Examiner interprets weight as interchangeable with cost); 
Zhao does not disclose determining a total set cost based on the set costs for the plurality of object hypotheses; and 16determining the actionable behavior based on the total set cost. However, Xu teaches,
determining a total set cost based on the set costs for each of the plurality of object hypotheses and the probability associated with each of the plurality of object hypotheses (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35); and  16
determining the actionable behavior based on the total set cost (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a collision-free path from a vehicle's current location to its destination.
Regarding claim 4, Zhao discloses,
The method of claim 1, 
wherein the remote stationary vehicle (the parked car 304 [0096]) further comprises a plurality of remote vehicles with each remote vehicle having a plurality of object hypotheses (The world model module predicts multiple hypotheses for possible trajectories of real-world objects [0052] Examiner notes that objects is plural and can include multiple static vehicles, such as the parked car 304 [0096])… 
Zhao does not teach the method further comprises determining a total set cost for each remote vehicle and determining the actionable behavior for the autonomous vehicle using the total set costs. However, Xu teaches,
… the method further comprising determining a total set cost for each... vehicle (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35) and determining the actionable behavior for the autonomous vehicle using the total set costs (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a collision-free path from a vehicle's current location to its destination.
Regarding claim 10, Zhao discloses,
The system of claim 8, wherein the remote stationary vehicle (the parked car 304 [0096]) is classified into a plurality of object hypotheses (one or more hypothesis regarding the possible intentions of the real-world object [0047]), the processor (a processor 120, Fig. 1)… 
Zhao does not teach determining a set cost for each of the plurality of object hypotheses; determining a total set cost based on the set costs for the plurality of object hypotheses; and 16determining the actionable behavior based on the total set cost. However, Xu teaches,
determine a set cost for each of the plurality of object hypotheses (cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35);
determine a total set cost based on the set costs for the plurality of object hypotheses (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35); and  16
determine the actionable behavior based on the total set cost (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a collision-free path from a vehicle's current location to its destination.
Regarding claim 11, Zhao discloses,
The system of claim 8, 
wherein the remote stationary vehicle (the parked car 304 [0096]) further comprises a plurality of remote vehicles with each remote vehicle having a plurality of object hypotheses (The world model module predicts multiple hypotheses for possible trajectories of real-world objects [0052] Examiner notes that objects is plural and can include multiple static vehicles, such as the parked car 304 [0096]), the processor (a processor 120, Fig. 1)…
Zhao does not teach determining a total set cost for each remote vehicle and determining the actionable behavior for the autonomous vehicle using the total set costs. However, Xu teaches,
further configured to determine a total set cost for each remote vehicle (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35) and determine the actionable behavior for the autonomous vehicle using the total set costs (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a collision-free path from a vehicle's current location to its destination.
Regarding claim 17, Zhao discloses
The autonomous vehicle of claim 15, wherein the remote stationary vehicle (the parked car 304 [0096]) is classified into a plurality of object hypotheses (one or more hypothesis regarding the possible intentions of the real-world object [0047]), the processor (a processor 120, Fig. 1)
Zhao does not disclose determining a set cost for each object hypothesis; determining a total set cost based on the set costs for the plurality of object hypotheses; and 16determining the actionable behavior based on the total set cost. However, Xu teaches,
determine a set cost for each of the plurality of object hypotheses (cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35);
determine a total set cost based on the set costs for the plurality of object hypotheses (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35); and  16
determine the actionable behavior based on the total set cost (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a collision-free path from a vehicle's current location to its destination.
Regarding claim 18, Zhao discloses,
The autonomous vehicle of claim 15, 
wherein the remote stationary vehicle (the parked car 304 [0096]) further comprises a plurality of remote stationary vehicles with each remote stationary vehicle having a plurality of object hypotheses (The world model module predicts multiple hypotheses for possible trajectories of real-world objects [0052] Examiner notes that objects is plural and can include multiple static vehicles, such as the parked car 304 [0096]), the processor (a processor 120, Fig. 1)… 
Zhao does not disclose determining a total set cost for each remote vehicle and determining the actionable behavior for the autonomous vehicle using the total set costs. However, Xu teaches,
further configured to determine a total set cost for each remote… vehicle (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35) and determine the actionable behavior for the autonomous vehicle using the total set costs (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col 5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a collision-free path from a vehicle's current location to its destination.
15.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20190367021 A1) in view of Dean (US 20190049968 A1).
Regarding claim 6, Zhao teaches the method as claimed as detailed above with respect to claim 5.
Zhao does not disclose applying a first Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a non-parked vehicle and a second Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a parked vehicle. However, Dean teaches,
A method of navigating a vehicle, comprising applying a first Kalman filter (e.g. in one embodiment a Kalman filter [0171]) to the kinematic data (in combination with one or more kinematic models [0171]) for determining a likelihood of the remote stationary vehicle being a non-parked vehicle (used to estimate the state… for example, to determine if a track is in motion [0171] Examiner notes that track can refer to a vehicle) and a second Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a parked vehicle (recursive filtering (e.g. in one embodiment a Kalman filter) is used to estimate the state… for example, to determine if a track is… stationary [0171] Examiner notes that “filtering” is searching for two different outcomes and is interpreted as two or more filters), wherein the first Kalman filter includes an unconstrained kinematic model and the second Kalman filter includes a constrained kinematic model (In the case of the constant velocity model 1902, a recursive filter (e.g. FIG. 16) is executed by the STF 500 with one or more dynamic algorithms that assume the target in front of the S-MMS 18B is traveling in the same direction and at the same speed as the S-MMS 18B, keeping the distance and direction between the two constant [0297]... A more aggressive model may assume, for example, less aggressive states or data of targets/objects or the environment on which the model is based and/or more aggressive states or data of the S-MMS or the user on which the model is based, and/or other operating data that enables a more aggressive action to be taken by the STF (e.g. all new tracks are stationary objects until calculated otherwise over multiple filter cycles, so the S-MMS may operate at a faster speed) [0355]. Examiner referred to applicant’s specification for clarification on constrained and unconstrained kinematic models. Examiner interprets an unconstrained kinematic model to look at vehicles that are moving and a constrained kinematic model to look at vehicles that are not moving. Examiner includes [0297] to show filtering specifically for a vehicle moving at a constant velocity, or a unconstrained kinematic model and [0355] to show filtering for a stationary object/ vehicle, or a constrained kinematic model). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing Kalman filters with kinematic data to determine vehicle state taught by Dean. One of ordinary skill in the art would have been motivated to make this modification in order make the situational awareness picture more accurate by coordinating reports in real-time from multiple sensors [0133].
Regarding claim 13, Zhao discloses
The system of claim 12, 
wherein the processor (a processor 120, Fig. 1)…
Zhao does not disclose to applying a first Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a non-parked vehicle and a second Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a parked vehicle. However, Dean teaches,
 is further configured to apply a first Kalman filter (e.g. in one embodiment a Kalman filter [0171]) to the kinematic data (in combination with one or more kinematic models [0171]) for determining a likelihood of the remote stationary vehicle being a non-parked vehicle (used to estimate the state… for example, to determine if a track is in motion [0171] Examiner notes that track can refer to a vehicle) and a second Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a parked vehicle (recursive filtering (e.g. in one embodiment a Kalman filter) is used to estimate the state… for example, to determine if a track is… stationary [0171] Examiner notes that “filtering” is searching for two different outcomes and is interpreted as two or more filters), wherein the first Kalman filter includes an unconstrained kinematic model and the second Kalman filter includes a constrained kinematic model (In the case of the constant velocity model 1902, a recursive filter (e.g. FIG. 16) is executed by the STF 500 with one or more dynamic algorithms that assume the target in front of the S-MMS 18B is traveling in the same direction and at the same speed as the S-MMS 18B, keeping the distance and direction between the two constant [0297]... A more aggressive model may assume, for example, less aggressive states or data of targets/objects or the environment on which the model is based and/or more aggressive states or data of the S-MMS or the user on which the model is based, and/or other operating data that enables a more aggressive action to be taken by the STF (e.g. all new tracks are stationary objects until calculated otherwise over multiple filter cycles, so the S-MMS may operate at a faster speed) [0355]. Examiner referred to applicant’s specification for clarification on constrained and unconstrained kinematic models. Examiner interprets an unconstrained kinematic model to look at vehicles that are moving and a constrained kinematic model to look at vehicles that are not moving. Examiner includes [0297] to show filtering specifically for a vehicle moving at a constant velocity, or a unconstrained kinematic model and [0355] to show filtering for a stationary object/ vehicle, or a constrained kinematic model).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing Kalman filters with kinematic data to determine vehicle state taught by Dean. One of ordinary skill in the art would have been motivated to make this modification in order make the situational awareness picture more accurate by coordinating reports in real-time from multiple sensors [0103].
Regarding claim 20, Zhao discloses,
The autonomous vehicle of claim 19, 
wherein the processor (a processor 120, Fig. 1)…
Zhao does not disclose to applying a first Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a non-parked vehicle and a second Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a parked vehicle. However, Dean teaches,
 is further configured to apply a first Kalman filter (e.g. in one embodiment a Kalman filter [0171]) to the kinematic data (in combination with one or more kinematic models [0171]) for determining a likelihood of the remote stationary vehicle being a non-parked vehicle (used to estimate the state… for example, to determine if a track is in motion [0171] Examiner notes that track can refer to a vehicle) and a second Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a parked vehicle (recursive filtering (e.g. in one embodiment a Kalman filter) is used to estimate the state… for example, to determine if a track is… stationary [0171] Examiner notes that “filtering” is searching for two different outcomes and is interpreted as two or more filters), wherein the first Kalman filter includes an unconstrained kinematic model and the second Kalman filter includes a constrained kinematic model (In the case of the constant velocity model 1902, a recursive filter (e.g. FIG. 16) is executed by the STF 500 with one or more dynamic algorithms that assume the target in front of the S-MMS 18B is traveling in the same direction and at the same speed as the S-MMS 18B, keeping the distance and direction between the two constant [0297]... A more aggressive model may assume, for example, less aggressive states or data of targets/objects or the environment on which the model is based and/or more aggressive states or data of the S-MMS or the user on which the model is based, and/or other operating data that enables a more aggressive action to be taken by the STF (e.g. all new tracks are stationary objects until calculated otherwise over multiple filter cycles, so the S-MMS may operate at a faster speed) [0355]. Examiner referred to applicant’s specification for clarification on constrained and unconstrained kinematic models. Examiner interprets an unconstrained kinematic model to look at vehicles that are moving and a constrained kinematic model to look at vehicles that are not moving. Examiner includes [0297] to show filtering specifically for a vehicle moving at a constant velocity, or a unconstrained kinematic model and [0355] to show filtering for a stationary object/ vehicle, or a constrained kinematic model).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Zhao by implementing Kalman filters with kinematic data to determine vehicle state taught by Dean. One of ordinary skill in the art would have been motivated to make this modification in order make the situational awareness picture more accurate by coordinating reports in real-time from multiple sensors [0103].

	
Response to Arguments
16.	Applicant’s arguments, see pg. 8-9, filed 02/07/2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 1, 4, 8, 11, 15, 17, and 18 have been withdrawn. 
17.	Applicant’s arguments, see pg. 9, filed 02/07/2022, with respect to claim rejections under 35 U.S.C. § 112 have been fully considered and are persuasive.  The 112 rejection of claims 2, 5, 9, 12, 14, and 16 have been withdrawn. 
18.	Applicant’s arguments, see pg. 9, filed 02/07/2022, with respect to claim rejections under 35 U.S.C. § 101 have been fully considered and are persuasive.  The 101 rejection of claims 1-20 have been withdrawn. 
19.	Applicant’s arguments, see pg. 10-11, filed 02/07/2022, with respect to claim rejections under 35 U.S.C. § 102 have been fully considered but they are not persuasive. Examiner acknowledges the amendment to independent claims 1, 8, and 15; the 102 rejection has been updated to consider these changes, however, the rejection still stands and no new prior art was introduced. 
20.	Attorney stated that Zhao is directed to predicting behavior of specifically an oncoming vehicle, not a parked vehicle, and that Zhao does not teach on the limitations of claim 1. Examiner respectfully disagrees and stands by the rejection of claim 1. As can be seen in paragraphs [0052] and [0096-0100], Zhao does address predicting the behavior of parked vehicles or vehicles that are parking. Examiner points back to the above rejection to see how Zhao explicitly reads on the limitations of claim 1. Examiner’s opinion on Zhao reading on claim 1 applies to all claims dependent from it, independent claims including the same features, and claims dependent from those other independent claims.
21.	Applicant’s arguments, see pg. 10-14, filed 02/07/2022, with respect to claim rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Examiner acknowledges the amendment to independent claims 2-4, 6, 9, 11, 13, 16-18, and 20; the 103 rejection has been updated to consider these changes, however, the rejection still stands and no new prior art was introduced. 
22.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, applicant argues that Wikipedia, “does not teach or suggest the features of classifying, at a processor, a remote stationary vehicle into an object hypothesis, the object hypothesis including a probability that the remote stationary vehicle is in a permanently parked state; and determining, at the processor, an actionable behavior of the autonomous vehicle based on the probability for the object hypothesis, the actionable behavior including a trajectory for the autonomous vehicle with respect to the remote stationary vehicle, as specified in amended claim 1.” Examiner notes that the Wikipedia article, “Von Neumann–Morgenstern utility theorem,” is only being used to teach on the use of the Von Neuman – Morgenstern theorem in a benefit cost analysis. When viewed in combination with Zhao, which teaches on all the limitations of claim 1 as seen in the above rejection, Wikipedia and Zhao teach the limitations of claim 1 referenced by applicant and the limitation utilizing the Von Neuman – Morgenstern theorem in claim 2. One of ordinary skill in the art would be inclined to make the combination of Wikipedia and Zhao.
23.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, applicant argues that Xu, “does not teach or suggest the features of classifying, at a processor, a remote stationary vehicle into an object hypothesis, the object hypothesis including a probability that the remote stationary vehicle is in a permanently parked state; and determining, at the processor, an actionable behavior of the autonomous vehicle based on the probability for the object hypothesis, the actionable behavior including a trajectory for the autonomous vehicle with respect to the remote stationary vehicle, as specified in amended claim 1.” Again examiner notes that Xu is teaching on the limitations in claim to of calculating a…cost value for the autonomous vehicle for the proposed behavior, determining a set cost to the autonomous vehicle for the proposed behavior based on the cost value and the probability of the object hypothesis, and determining the actionable behavior based on the set cost. When Xu is viewed in combination with Zhao, both the limitations of claim 1, as can be seen in the above rejection, and the limitations stated above in claim 2 are taught. One of ordinary skill in the art would be inclined to make the combination of Wikipedia and Zhao.
24.	Applicant further traverses that claims 9 and 16 are patentable over Zhao, Xu, and Wikipedia as they are dependent on independent claims 8 and 15, which are patentable over the prior art for the same reasons as claim 1. Examiner respectfully disagrees for the same reasons stated above with regards to claim 1 and 2.
25.	Applicant further traverses that claims 3, 4, 9, 10, 11, and 16-18 which are dependent from independent claim 1, 8, and 15. Examiner respectfully disagrees for the same reasons stated above with regards to claim 1 and 2.
26.	Applicant further traverses that claims 6, 13, and 20 which are dependent from independent claim 1, 8, and 15. Examiner respectfully disagrees for the same reasons stated above with regards to claim 1 and 2.
Conclusion
27.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
28.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666